Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election of Group I and Figure 1A is acknowledged.

Claims 1-6,11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claims 1,11, a “standard” (line 13 of claim 1, line 11 of claim 11) is problematic, as such is not defined.  Paragraph 27 of Pub refers to some, but clearly suggests only the 4-20 mA signal possibility.  The “etc.” (Para 27) seems to suggest that “standard” (claim 13) might mean any process control communication.  Maybe such only means a signal that employs current (i.e. amps), as a measure in amps is standard.  Does Applicant have that understanding for purpose of defining the metes and bounds of claim 1?  In light of Para 27, term “standard” need be defined.1
	 As to claims 6,15, the “spring” only relates to the spring of Figure 5, as that spring of Figure 5 causes the rod 502 to pivot … and not any lever.  In effect, the “spring” (claim6) is a feature that’s only of the species of Figure 5; while claim 5 seems to directed only to the species of Figure 4.  Claim 6 may very well combining structural components from different species.
	As to claim 20, what does “scale of 0-100” mean in the context of this claim?  This claim does not suggest any basis of such.  The last sentence of Pare 65 provides an example, but only that paragraph relates 0-100 to 0% level to 100% of a level.  Is the claim merely limited to the “detected value” (line 1) actually being from 1 to 100, or is it limited to any “detected value” that is merely representative (“represents”, last sentence, Para 65)  of such?  Note that the sentence states that the 8-16 mA represents levels between 0-100.  In effect, should “value is” (line 1) have read - - value representative of - - ?      

Note regarding non-elected claims 7 and 17:
As to claims 7 and 17, how do plurality of force sensor provide a single signal indicative of level?  There are no examples in the disclosure, no where to turn.  Such mechanical systems are relatively simple, mechanical assemblies, so the level of predictability regarding how the elements work together is high, requiring little (if any) significant/meaningful experimentation. 

Claim(s) 1-4,11-14 is/are rejected under 35 U.S.C. 102a1,a2 as being anticipated by Gebhard et al 2021/0156726.
	As to claims 1-4,11-14, Gebhard et al 2021/0156726 teach a system, including: level detection component/float 22 that rises/falls; member 30 linked to the component; Hall effect sensors 32 that detect the magnet, and generate an output.  The sensors are connected to a wire circuit (i.e., wire or wireless unit, Para 45) that generate a signal, carry the signal, and transmist the signal to either “on-board diagnostics and control” (Para 45) equipment to implement control, or to receiver of ground personnel to signal ground personal to address oil level.  Use of current in wire to provide volts/current to convey information to on-board equipment is standard; use of wireless signals from transmitter to person on the ground with a receiver operates because the equipment and signal is standard.




Claim(s) 1-3.11-13  is/are rejected under 35 U.S.C. 102a1,a2 as being anticipated by Farmanyuan 2016/0123788.
	Farmanyan 2016/0123788 teaches (Figure 2) a level sensing system for process control, including: float 44 that rises and falls; member 36 linked to the float; Hall sensors sensors 56 (Para 58-61) to detect level by continuous measuring of the member, and which generate singles indicative of a value;  wires that pass from the sensors to “processing and/or display circuitry” (Para 60), the processing of which generates an electromagnetic signal, and transmits such to a display components to control the display element. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT R RAEVIS whose telephone number is (571)272-2204. The examiner can normally be reached on Mon to Fri from 7am to 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached at telephone number 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/ROBERT R RAEVIS/               Primary Examiner, Art Unit 2861                                                                                                                                                                                         



    
        
            
        
            
        
            
    

    
        1 Claims 8,9,10,18,19 are not rejected on this point.